Case 19-50277-SCS             Doc 296     Filed 10/15/19 Entered 10/15/19 18:40:33                     Desc Main
                                         Document     Page 1 of 14


     Patrick J. Potter, VSB No. 39766
     PILLSBURY WINTHROP SHAW PITTMAN LLP
     1200 Seventeenth Street, NW
     Washington, DC 20036
     Tel: (202) 663-8928
     Email: patrick.potter@pillsburylaw.com

 Counsel for the Debtor and Debtor in Possession

                 IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                              Newport News Division
 __________________________________________
                                            )
 In re:                                     )
                                            )
 INSIGNIA TECHNOLOGY SERVICES, LLC,1 )            Case No. 19-50277-SCS
                                            )
             Debtor.                        )     Chapter 11
 __________________________________________)

                                       CERTIFICATE OF SERVICE

          I, Patrick J. Potter, hereby certify that, on October 11, 2019, I caused true and correct copies
 of the following document and the exhibits thereto to be served by first-class mail on the service
 list attached hereto as Exhibit A:
                  Final Order (I) Approving Disclosure Statement, (II) Confirming Debtor’s
                   Amended Chapter 11 Plan and (III) Granting Related Relief [Doc. 290]
        Also, on October 10, 2019, I caused true and correct copies of the following documents to
 be served by the Court’s Case Management/Electronic Case File (CM/ECF) System to all parties
 who are deemed to have consented to electronic service:

                  Notice of Filing of Revised Proposed Confirmation Order [Doc. 283];
                  Notice of Filing of Executed Purchase Agreement As Supplement Document
                   to Insignia Technology Services, LLC's Amended Chapter 11 Plan of
                   Reorganization [Doc. 284]; and




 1
     The last four digits of the Debtor’s federal tax identification number are: 3701. The Debtor’s address is: 610
     Thimble Shoals Boulevard, Building 6, Newport News, Virginia 23606.
Case 19-50277-SCS      Doc 296    Filed 10/15/19 Entered 10/15/19 18:40:33         Desc Main
                                 Document     Page 2 of 14


              Notice of Agenda of Matters Scheduled for the Hearing on October 11, 2019
               at 11:00 A.M. [Doc. 285]

 Dated: October 15, 2019                   Respectfully submitted,

                                           PILLSBURY WINTHROP SHAW PITTMAN LLP

                                           By:      /s/ Patrick J. Potter
                                                  Patrick J. Potter, VSB No. 39766
                                                  Pillsbury Winthrop Shaw Pittman LLP
                                                  1200 Seventeenth Street, NW
                                                  Washington, DC 20036
                                                  Tel: (202) 663-8928
                                                  Email: patrick.potter@pillsburylaw.com

                                                  Counsel for the Debtor and Debtor in
                                                  Possession




                                              2
Case 19-50277-SCS       Doc 296    Filed 10/15/19 Entered 10/15/19 18:40:33      Desc Main
                                  Document     Page 3 of 14


                                          Exhibit A

 Brown & Edwards CPA                             Troutman Sanders
 Counsel to Brown & Edwards CPA LLP              P.O. Box 933652
 Robert S. Reverski, Jr., Esq.                   Atlanta, GA 31193-3652
 Charles F. Midkiff, Esq.
 Midkiff Muncie & Ross                           Internal Revenue Service
 300 Arboretum Place, Ste. 420                   P.O. Box 7346
 Richmond, VA 23236                              Philadelphia, PA 19101-7346

 Charleston County Treasurer                     The Russo Group
 Treasurer's Office                              Robert A. Russo, Esq.
 O.T. Wallace County Office Building             The Russo Group
 101 Meeting Street, Suite 240                   17 Amalfi Ct.
 Charleston, SC 29401                            Robbinsville, NJ 08691

 City of Newport News                            (David La Clair)
 2400 Washington Ave,                            John D. McIntyre
 Newport News, VA 23607                          McIntyre Stein, PLLC
                                                 101 W. Main Street, Suite 920
 Fox Rothschild LLP                              Norfolk, Virginia 23510
 Prince Altee Thomas, Esquire
 2000 Market St., 20th Floor                     Ally Bank
 Philadelphia, PA 19130                          P.O. Box 130424
                                                 Roseville, MN 55113-0004
 Illinois Dept of Employment Security
 33 S State St, 10th Floor                       Counsel to Janet Pulino
 Chicago, IL 60603-2802                          Nicholas Hantzes
                                                 1749 Old Meadow Road, Suite 308
 Jones, Blechman, Woltz & Kelly, P.C.            McLean, VA 22102
 Robyn Hylton Hansen, Esq.
 Jones, Blechman, Woltz & Kelly, P.C.            Adobe
 701 Town Center Drive, Suite 800                345 Park Avenue
 Newport News, VA 23606                          San Jose, CA 95110-2704

 Linebarger Goggan Blair & Simpson, LLP          AFLAC
 P.O. Box 90128                                  Attn: Brandon Sholar
 Harrisburg, PA 17109                            4608 Westgrove Court
                                                 Virginia Beach, VA 23455
 Magnum Multimedia Inc.
 13800 Coppermine Rd, Ste. 310                   AFLAC
 Herndon, VA 20171                               Worldwide Headquarters
                                                 Columbus, GA 31999
 SDA Solutions, LLC
 3751 Stonewall Manor Drive                      AHT Insurance
 Triangle, VA 22172                              Sherry Williams
                                                 20 South King Street
                                                 Leesburg, VA 20175

                                             1
Case 19-50277-SCS        Doc 296    Filed 10/15/19 Entered 10/15/19 18:40:33        Desc Main
                                   Document     Page 4 of 14


 Akshita Tek Systems, Inc                         Department of Veterans Affairs
 19 Latham Village Ln, Unit 5                     23 Christopher Way
 Latham, NY 12110                                 Attn: Robert C. Kately
                                                  Contracting Officer
 Alerus Financial                                 Eatontown, NJ 07724
 P.O. Box 6001
 Grand Forks, ND 58206                            Department of Veteran Affairs
                                                  321 Ballener Center Drive Suite 125
 Apple Inc.                                       Attn: Terri Nestor
 P.O. Box 846095                                  Frederick, MD 21703
 Dallas, TX 75284-6095
                                                  Dominion Virginia Energy
 Beneflex Management                              P.O. Box 26543
 397 Little Neck Road, Suite 108, Bldg 3300       Richmond, VA 23290
 Virginia Beach, VA 23452
                                                  EA Frameworks, LLC
 Bernstein Management Corporation                 1716 Briarcrest Drive, Ste. 320
 5301 Wisconsin Ave. NW, Suite 500                Bryan, TX 77802
 Washington DC, 20015
                                                  Eggleston Services
 CACI Enterprise Solutions, Inc.                  1161 Ingleside Rd
 P.O. Box 418801                                  Norfolk, VA 23502
 Boston, MA 02241
                                                  Global Insights + Solutions LLC
 Counsel to CACI Enterprise Solutions, Inc.       2200 Pennsylvania Avenue, NW
 James R. Schroll, Esq.                           4th Floor East
 Andrea Campbell Davison, Esq.                    Washington, DC 20037
 BEAN, KINNEY & KORMAN, P.C.
 2311 Wilson Blvd., 5th Floor                     Government Services Administration
 Arlington, Virginia 22201                        2200 Crystal Drive, Suite 4,
                                                  Arlington VA 22202
 Comcast Business
 P.O. Box 71211                                   GreatAmerica Financial Services Corp.
 Charlotte, NC 28272                              Attn: Litigation Department
                                                  PO Box 609
 Cox Communications                               Cedar Rapids, IA 52406
 Cox Business Dept 781121
 P.O. Box 78000                                   Hireright, LLC
 Detroit, MI 48278-1121                           P.O. Box 847891
                                                  Dallas, TX 75284
 Dell Financial Services, LLC
 c/o Resurgent Capital Services                   HRSD
 P.O. Box 10390                                   P.O. Box 37097
 Greenville, S.C. 29603-0390                      Boone, IA 50037

 Deltek, Inc.                                     IGES, LLC
 2291 Wood Oak Drive                              405 Ians Way
 Herndon, VA 20171                                Chesapeake, VA 23320

                                              2
Case 19-50277-SCS      Doc 296    Filed 10/15/19 Entered 10/15/19 18:40:33        Desc Main
                                 Document     Page 5 of 14


 InQuisient                                     Paychex Human Resource Services
 11654 Plaza America Drive Ste. 639             Paychex
 Reston, VA 20190                               P.O. Box 732954
                                                Dallas, TX 75373
 Jones, Blechman, Woltz, & Kelly, P.C.
 Robyn Hylton Hansen, Esq.                      Paylocity
 Jones, Blechman, Woltz & Kelly, P.C.           Attn: Legal Department
 701 Town Center Drive, Suite 800               1400 American Lane
 Newport News, VA 23606                         Schaumburg, IL 60173

 Kinetic Solutions, LLC                         Paylocity Payroll and HRIS Migration
 2013 Main Line Blvd, Ste. 102                  Services
 Alexandria, VA 22301                           Paylocity
                                                3800 N. Wilke Road
 Leading Strategy, Inc.                         Arlington Heights, IL 60004
 1804 Anderson Rd.
 Falls Church, VA 22043                         PCT LLC
                                                1115 Independence Blvd., Ste. 208
 LegalShield                                    Virginia Beach, VA 23455
 P.O. Box 2629
 Ada, OK 74821                                  PKS, LLC
                                                1282 Smallwood Drive, Suite 334
 MetLife                                        Waldorf, MD 20603
 P.O. Box 804466
 Kansas City, MO 64180                          Power Business Machines, Inc.
                                                9701 Warwick Blvd.
 Microsoft                                      Newport News, VA 23601-4224
 One Microsoft Way
 Redmond, WA 98052                              Selman & Co
                                                P.O. Box 24847
 Mutual of Omaha                                Cleveland, OH 44124
 P.O. Box 2147
 Omaha, NE 68103                                Selman Company
                                                6110 Parkland Blvd.
 Mutual of Omaha                                Cleveland, OH 44124
 3300 Mutual of Omaha Plaza
 Omaha, NE 68175                                Sprezzatura Management Consulting, LLC
                                                P.O. Box 201613
 Newport News Waterworks                        Denver, CO 80220
 P.O. Box 979
 Newport News, VA 23607                         STH, LLC
                                                P.O. Box 80276
 PayChex Human Resource Services                Charleston, SC 29416
 General Post Office
 P.O. Box 29769                                 TapRoot Solutions, Inc.
 New York, NY 10087-9769                        401 Golden Bear Dr.
                                                Austin, TX 78734


                                            3
Case 19-50277-SCS         Doc 296    Filed 10/15/19 Entered 10/15/19 18:40:33         Desc Main
                                    Document     Page 6 of 14


 Hartford Fire Insurance Company                   U.S. Securities and Exchange Commission,
 Bankruptcy Unit, HO2-R Home Office                Office of Reorganization
 Hartford, CT 06155                                950 East Paces Ferry Road, N.E., Suite 900
                                                   Atlanta, GA 30326-1382
 Robert A. Russo, Esq.
 The Russo Group                                   Office of The United States Trustee
 17 Amalfi Ct.                                     Attn: Kenneth N. Whitehurst, III, Esq.
 Robbinsville, NJ 08691                            200 Granby Street
                                                   Suite 625
 United Health Group UHS                           Norfolk, VA 23510
 P.O.Box 94017
 Palatine, IL 60094-4017                           The Honorable Alan Wilson
                                                   P.O.Box 11549
 USAA Life Insurance Company                       Columbia S.C 29201
 9800 Fredersburg Road
 San Antonio, TX 78288                             Mark R. Herring, Attorney General
                                                   202 North Ninth Street
 VAIL Technologies, LLC                            Richmond, Virginia 23219
 801 South 22nd St.
 Arlington, VA 22202                               Karl A. Racine, Attorney General
                                                   Attn: Deputy Attorney General,
 Verizon Wireless                                  David Fisher
 P.O. Box 25505                                    Commercial Division
 Lehigh Valley, PA 18002                           Land Acquisition & Bankruptcy
                                                   441 4th Street, NW
 Virginia Natural Gas                              Washington, DC 20001
 P.O. Box 5409
 Carol Stream, IL 60197                            Office of the Attorney General
                                                   P.O. Box 300152
 Vision Service Plan                               Montgomery, AL 36130-0152
 P.O. Box 742430
 Los Angeles, CA 90074                             Mark Brnovich, Attorney General
                                                   Attn: Bankruptcy Department
 VSP Vision Care, Inc.                             2005 N Central Ave
 P.O. Box 742430                                   Phoenix, AZ 85004-2926
 Los Angeles, CA 90074-2430
                                                   Office of the Attorney General
 Zeva Incorporated                                 455 Golden Gate Avenue, Suite 11000
 c/o George R.A. Doumar                            San Francisco, CA 94102-7004
 1530 Wilson Bld., Ste. 430
 Arlington, VA 22209                               Office of the Attorney General Colorado
                                                   1300 Broadway, 10th Floor
 US EPA Region 3 Office of Regional                Denver, CO 80203
 Counsel
 1650 Arch Street                                  Office of the Attorney General State of
 Bettina Dunn, Paralegal Specialist                Florida
 Philadelphia, PA 19103                            PL-01 The Capitol
                                                   Tallahassee, FL 32399-1050

                                               4
Case 19-50277-SCS        Doc 296    Filed 10/15/19 Entered 10/15/19 18:40:33      Desc Main
                                   Document     Page 7 of 14


 Office of the Attorney General                    CTR Technical Services Group, Inc
 40 Capitol Square, SW                             P.O. Box 12177
 Atlanta, Ga 30334                                 Newport News, VA 23606

 Office of the Attorney General                    Meadows Cleaning Concepts
 700 Capitol Avenue, Suite 118                     48 Cornwall Terrace
 Frankfort, Kentucky 40601-3449                    Hampton, VA 23666

 Louisiana Attorney General                        Newton Software Inc.
 1885 North Third Street                           4811 Montgomery Road
 Baton Rouge, LA 70802                             Cincinnati, OH 45212
 Maryland Attorney General                         OPTUM Bank
 200 St. Paul Place                                P.O. Box 271629
 Baltimore, MD 21202                               Salt Lake, UT 84127
 Attorney General's Office - Boston
                                                   SCE&G
 1 Ashburton Place, 20th Floor
                                                   P.O. Box 100255
 Boston, MA 02108
                                                   Columbia, SC 29202
 Office of the Attorney General
 The Capitol                                       Thomson Reuters (GRC) Inc
 Albany, NY 12224-0341                             P.O. Bo 417175
                                                   Boston, MA 02241
 Pennsylvania Office of Attorney General
 Strawberry Square                                 Verizon
 Harrisburg, PA 17120                              P.O. Box 15124
                                                   Albany, NY 12212
 Office of the Attorney General
 PO Box 12548                                      WOW!
 Austin, TX 78711-2548                             P.O. Box 70999
                                                   Charlotte, NC 28272
 Office of the Attorney General
 202 North Ninth Street                            Krystle Ragin
 Richmond, Virginia 23219                          3120 Quartet Lane
                                                   Silver Spring, MD 20904
 Social Security Administration Office of GC
 300 Spring Garden Street                          Abdow, Sarah
 Philadelphia, PA 1912                             2792 Thaxton Ln
                                                   Oakton, VA 22124
 HYMAN BROS. MAZDA
 12602 Jefferson Ave                               Abedin, Sakeba
 Newport News, VA 23602                            613 Robin Hood Drive
                                                   Yorktown, VA 23693
 WEBBANK
 215 S. State Street, Suite 1000
 Salt Lake City, UT 84111


                                               5
Case 19-50277-SCS         Doc 296    Filed 10/15/19 Entered 10/15/19 18:40:33    Desc Main
                                    Document     Page 8 of 14


 Adeymo, Peter                                     Bryant, Jennifer
 105 Edgecombe Avenue #506                         709 Timmons Ct
 New York, NY 10030                                Chesapeake, VA 23322

 Anderson, Nicholas                                Buono, John
 12340 Alameda Trace Cir, Apt. 2005                1508 Chantilly Dr
 Austin, TX 78727                                  Sierra Vista, AZ 85635

 Arogundade, Elijah                                Burrell, Sybil
 1081 Athena Court                                 2124 Greendale Circle
 Acworth, GA 30101                                 Birmingham, AL 35215

 Ayala, Jose                                       Campbell, Milana
 10500 Irma Drive Apt 20-201                       255 N Washington St Apt 535
 Northglenn, CO 80233                              Rockville, MD 20850

 Bailey, Jeffrey                                   Canter, William
 3416 Lindsey LN                                   4611 Hunt Avenue
 Toano, VA 23168                                   Chevy Chase, MD 20815

 Barnes, Jamaine                                   Chagnon, Michael
 11422 Wildmeadows Street                          5394 Grassy Trail Dr
 Waldorf, MD 20601                                 Riverside, CA 92504

 Berry, William                                    Clark, Je'nean
 8756 Raleigh Mews                                 15371 East Arkansas Place
 Gainesville, VA 20155                             Aurora, CO 80017

 Billiter, Steven                                  Cohen, Peter
 2 Drake Ct                                        14817 Keeneland Circle
 Newport News, VA 23606                            North Potomac, MD 20878

 Boyd, Rebecca                                     Collier, Jequetta
 3739 St Bridget Lane                              4423 Lee Hill School Dr
 St. Ann, MO 63074                                 Fredericksburg, VA 22408

 Brinson, LaTina                                   Cook, James
 5856 Governors Hill Dr                            10551 Angler Ct
 Alexandria, VA 22310                              Orlando, FL 32825

 Brooks, David                                     Cox, Kevin M
 422 S. Scott St.                                  451 Martha Lee Drive
 New Orleans, LA 70119                             Hampton, VA 23666




                                               6
Case 19-50277-SCS         Doc 296    Filed 10/15/19 Entered 10/15/19 18:40:33   Desc Main
                                    Document     Page 9 of 14


 Cozad, Sandra                                     Farthing, Robert
 1387 County Hwy 33                                210 Chardonnay Ct
 Oneonta, AL 35121                                 Winchester, KY 40391

 Craig, Bonnie                                     Findley, Kaleb
 4206 Fairmeadow Drive                             516 Woodmere Creek Way
 Round Rock, TX 78665                              Birmingham, AL 35226

 Craig, Christopher                                Foye, Theodore "Ted"
 12101 Dessau Rd #2103                             2356 Mathews Green Rd
 Austin, TX 78754                                  Virginia Beach, VA 23456

 Curlee, Brandon                                   Francis, Douglas
 865 Homestake Ct                                  835 Hailsham Pl
 Castle Rock, CO 80108                             Newport News, VA 23608

 Daniels, Tiffany                                  Gackstatter, Chris
 1521 16th Way SW                                  4457 Lydias Drive
 Birmingham, AL 35211                              Williamsburg, VA 23188

 Davis, Jeffrey                                    Gambrell, Thomas
 805 Westgate Court                                1172 Springdale Road NE
 Newport News, VA 23602                            Atlanta, GA 30306

 Davis, Latoya                                     Garnhart, Geoffrey
 603 Providence Street                             402 Country Club Drive SW
 Stafford, VA 22554                                Leesburg, VA 20175

 Dhavala, Lakshmi                                  Getreu II, Michael
 23195 Wrathall Drive                              11393 Kearney Way
 Ashburn, VA 20148                                 Thornton, CO 80233

 Douglas, Teddy                                    Gould, Stephen
 11305 Old Cistern Lane                            3704 Eagles Nest Court
 Laurel, MD 20708                                  Edgewater, MD 21037

 Durand, Fred                                      Green, Christine
 658 Beauregard St.                                5715 Jason Street
 Charleston, SC 29412                              Cheverly, MD 20785

 Elliott, Curtis                                   Guillot, Neil
 3597 Light Horse Loop                             1922 E 164th Place
 Virginia Beach, VA 23453                          Thornton, CO 80602




                                               7
Case 19-50277-SCS       Doc 296 Filed 10/15/19 Entered 10/15/19 18:40:33   Desc Main
                               Document     Page 10 of 14


 Haas, Jeremy                                  Jensen, Robbi
 304 Bernburg Lane                             607 Semaht Street
 College Station, TX 77845                     Charleston, SC 29412

 Harlow, Michael                               Johnson, Michelle
 3249 Center Ridge Drive                       12285 E 14th Ave
 Richmond, VA 23233                            Aurora, CO 80011

 Heard, Zakayyia S                             Jones, Franklin
 5685 Express Drive Apt D                      13219 Lantern Hill Court
 Montgomery, AL 36116-2829                     Silver Spring, MD 20906

 Henderson, Nakia                              Karp, Stefanie
 6796 Ashberry Drive                           1800 R Street NW Apt 808
 Pinson, AL 35126                              Washington, DC 20009

 Hornung, Nick                                 Kelly, Daniel
 3307 Cannongate Rd, Apt. 204                  956 Elliott Road
 Fairfax, VA 22031                             Virginia Beach, VA 23464

 Hudson, Amber                                 Kohr, Glenn
 265 Little Farms Avenue                       7796 Gold Lennox Cv
 Hampton, VA 23661                             Lake Worth, FL 33467

 Hughley, Kailah                               Koran, Robin
 1812 Rime Village Drive                       14 Green Lane
 Birmingham, AL 35216                          Aston, PA 19014

 Hunter, Lakeishawn Y                          Leal, Susan
 5108 Goldsboro Dr Apt 5                       10602 Lakeside Drive
 Newport News, VA 23605                        Jonestown, TX 78645

 Irby, Keundra                                 Lewis, Glenda
 1940 Croydon Cir                              615 Vicksburg Street
 Birmingham, AL 35235                          Birmingham, AL 35224

 Jackson, Vanessa                              Lindner, Corey
 1932 Buford Court                             927 Prestige Court
 Conyers, GA 30094                             Newport News, VA 23602

 Jenkins, Kerri                                Lucas, David (Aaron)
 108 Tides Run                                 276 Maplewood Place
 Yorktown, VA 23692                            Walkersville, MD 21793




                                           8
Case 19-50277-SCS        Doc 296 Filed 10/15/19 Entered 10/15/19 18:40:33       Desc Main
                                Document     Page 11 of 14


 Luke, Tyler                                    Morton, Michael
 1727 Whitewood Ln                              103 Bentley Court
 Herndon, VA 20170                              Yorktown, VA 23693

 Major, Thomas                                  Most, Jason
 9001 Lonstreet Drive                           26 Richland Drive
 Manassas, VA 20110                             Newport News, VA 23608

 Manthe, Michael                                Moton, Susan
 2005 Howard Dr                                 305 Addison Drive
 Winter Park, FL 32789                          Calera, AL 35040

 Marin, Marvin                                  Munthali, Chimwemwe
 3158 Fledgling Circle                          15824 Lee Carter Road
 Woodbridge, VA 22193                           Gainesville, VA 20155

 Martin, Kelly                                  Nickerson, Michael
 4205 Virginia Rail Drive                       308 Ludlow Dr
 Providence Forge, VA 23140                     Seaford, VA 23696

 Mathew, Vimal                                  Niemietz, Kevin
 822 Shadybrook Drive                           2710 Brindisi Way
 Murphy, TX 75094                               Cedar Park, TX 78613

 McCarthy, Chad                                 Norman, Bryant
 116 Norge Lane                                 715 Mark Twain Drive
 Williamsburg, VA 23188                         Florissant, MO 63031

 McDaniels, Debra                               Oestreicher, Don
 511 Exeter Court                               3582 Sharpes Meadow Lane
 Hampton, VA 23666                              Fairfax, VA 22030

 McDole, John                                   Oravec, Andrea
 2321 Gleneagle Trace                           9705 Willmans Way
 Conyers, GA 30012                              Manassas, VA 20111

 Mohler, Monica                                 Parks, Richard
 125 W Greenway Blvd                            20574 Strath Haven Drive
 Falls Church, VA 22046                         Montgomery Village, MD 20886

 Moosani, Hari                                  Patel, Sagar
 20365 Water Valley Ct                          11610 Little Ptx Pkwy APT 302
 Potomac Falls, VA 20165                        Columbia, MD 21044




                                            9
Case 19-50277-SCS        Doc 296 Filed 10/15/19 Entered 10/15/19 18:40:33        Desc Main
                                Document     Page 12 of 14


 Phillips, Charlotte
 3560 Highway 25                                Schaubach, Douglas
 Montevallo, AL 35115                           5022 Cay Street
                                                Newport News, VA 23605
 Preble, Anne
 1500 Chessington Ct                            Scott, Eric
 Virginia Beach, VA 23464                       24 Holloway Road
                                                Newport News, VA 23602
 Price, Janee
 1550 7th St NW #332                            Seelam, Ram
 Washington, DC 20001                           42989 Pascale Ter
                                                Ashburn, VA 20148
 Rahman, Hafizur
 5300 Kepler Lane                               Sitler, Toney
 Springfield, VA 22151                          2238 Indian Paintbrush Circle
                                                Highlands Ranch, CO 80129
 Rai, Dharan
 135 Peacock Way                                Stortz, John
 Alpharetta, GA 30004                           4169 Club Course Drive
                                                North Charleston, SC 29420
 Ramsawamy, Vaidyanathan
 12819 Poplar Creek Drive                       Strylowski, Jerry M
 Fairfax, VA 22033                              11712 Jefferson Ave Ste C256
                                                Newport News, VA 23606
 Raparthi, Mahesh
 42031 Mill Quarter Place                       Tantri, Tripti
 Ashburn, VA 20148                              35 Rockway Avenue Unit #307
                                                Weymouth, MA 02188
 Reith, Susan
 6 Bellacasa Way Apt 203                        Tatum. Cody
 Hampton, VA 23666                              100 Grandview dr
                                                Hampton, VA 23664
 Respress, Theron
 524 Salt Aire Court                            Thahseen, Shabana
 Virginia Beach, VA 23451                       4701 Staggerbrush RD Apt# 1424
                                                Austin, TX 78749
 Rive, Courtney
 447 Fairway Drive                              Thomas, Kyle
 New Orleans, LA 70124                          15336 Falconbridge Terr
                                                Gaithersburg, MD 20878
 Rodriguez, Dale
 11 Stillmeadow Ct                              Tolbert, Ayoki
 Austin, TX 78738                               111 Crestmont Lane
                                                Pelham, AL 35124




                                           10
Case 19-50277-SCS        Doc 296 Filed 10/15/19 Entered 10/15/19 18:40:33        Desc Main
                                Document     Page 13 of 14




 Tolen, Michelle                                Stephanie Meadows
 6505 Tree Crossings Parkway                    48 Cornwall Terrace
 Hoover, AL 35244                               Hampton, VA 23666

 Turner, Megan                                  Laura Kabzinski Lockbox #732954
 750 Claremont Ave                              P.O. Box 7329654
 Montgomery, AL 36107                           Dallas, TX 75373-2954

 Walker, Michael                                Monster Worldwide, Inc. Attn: Aaron
 104 Bill Sours Drive                           Schmier
 Yorktown, VA 23693                             P.O. Box 90364
                                                Chicago, IL 60696-0364
 Waters, Christopher
 807 Britain Way                                BigTime
 St. Charles, MO 63304                          1 South Wacker Drive
                                                Suite 2900
 Webb, Dwaine                                   Chicago, IL 60606
 720 Brickingham Drive
 St. Peters, MO 63376                           Sherry Williams
                                                20 South King Street
 White, Michael                                 Leesburg, VA 20175
 403 Wind Mill Loop
 Newport News, VA 23602                         Dorene Schroeder
                                                121520 Meredith Drive
 Yager, Mary                                    Urbandale, IA 50323
 3426 Fiddle Leaf Way
 Lakeland, FL 33811                             John West
                                                1001 Haxall Sanders Building
 Sri Chava                                      Richmond, VA 23219
 317 Ranch Road 620 South
 Suite 302F                                     Booz Allen Hamilton, Inc.
 Austin, TX 78734                               Attention: Victor Davis
                                                308 Sentinel Drive
 Carla Peters                                   Annapolis Junction, MD 20701
 9544 Walker Way
 Manassas Park, VA 20111-3086                   Full Spectrum Intelligence, Innovation &
                                                Integration
 Comcast                                        196 Van Buren Street
 P.O. Box 70219                                 Herndon, VA 22170
 Philadelphia, PA 19176-0219
                                                Adobe Systems, Inc
 Tammy Farmer                                   29322 Network Place
 397 Little Neck Road Suite 108                 Chicago, IL 60673
 Building 3300
 Virginia Beach, VA 23452

                                           11
Case 19-50277-SCS        Doc 296 Filed 10/15/19 Entered 10/15/19 18:40:33          Desc Main
                                Document     Page 14 of 14




 Brown & Edwards CPA                            Damasco Diaz
 701 Town Center Dr, Suite 700                  3751 Stonewall Manor Drive
 Newport News, VA 23606                         Triangle, VA 22172

 UHS Premium Billing                            Karl Omatsola
 P.O. Box 94017                                 2200 Pennsylvania Avenue, NW
 Palatine, IL 60094                             4th Floor East
                                                Washington, DC 20037
 David LaClair
 312 Chinquapin Orchard                         Missy Allen
 Yorktown, VA 23693                             3850 N. Wilkes Road
                                                Arlington Heights, IL 60004
 Darryl Gunn
 405 Ians Way                                   Hugh Barlow
 Chesapeake, VA 23320                           701 Town Center Drive, Suite 700
                                                Newport News, VA 23606
 Kenneth Lui
 11654 Plaza America Drive                      Bandari Kumar
 Suite 639                                      19 Latham Village Lane
 Reston, VA 20190                               Unit #5
                                                Latham, NY 12110
 Richard Hudnall
 801 South 22nd Street                          Dep't of Veterans Affairs
 Arlington, VA 22202                            6150 Oak Tree Blvd, Suite 300
                                                Program Contracting Activity Central
 Crystal Harley                                 Independence OH 44131
 1282 Smallwood Drive West
 Suite 334                                      David Rice
 Waldorf, MD 20603-3356                         1716 Briarcrest Drive, Suite 320
                                                Bryan, TX 77802
 Janet Pulino
 29 Aldridge Court                              Regan Anderson
 Sterling VA 20165                              CACI Inc.- Federal
                                                Shared Services Center
 Sam Andoni                                     7725 West Reno Avenue
 11710 Plaza America Drive                      Oklahoma, OK 73127
 Suite 2000
 Reston, VA 20190                               Waqas Mirza
                                                1804 Anderson Road
 Joe Cosentino                                  Falls Church, VA 22043
 P.O. 201613                                    Mikael Bhrane
 Denver, CO 80220                               2013 Main Line Blvd., Suite 102
                                                Alexandria, VA 22301




                                           12
